DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 10-16-2020.  Claims 9-11 Canceled.  Claims 12-15 New.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 13-15 are rejected under 35 U.S.C. 102(a)(1) anticipated by Lesimple 10362412

Regarding claim 1, Lesimple teaches a method for processing an acoustic input signal (Fig 1, signal IN, para (269-270) the method comprising 

a) receiving a digital representation of an acoustic input signal (Fig 1 the signal IN for receiving or providing an electrical input signal, para (269) and (digital presentation of an acoustic input signal is required in order to use digital signal processors, see para (42); para (61, 269-270) teaches an analogue electric signal representing an acoustic signal is converted to a digital audio signal, AD conversion process), 

b) calculating (analyse, para 271) at least one statistical parameter (a classification of the electric input signal, para (271)) of the digital representation of the acoustic input signal (Fig 1, input signal IN) by stage CTRU,

c) calculating a compression ratio function based: (The compression ratio function is based on the combination of LEU/LPP/L2G/HLD/GPP/CTRU as shown in Fig 1.),

    on a prescribed constant compression ratio: The compression L2G provides CAG based on a prescribed constant compression ratio because constant compression ratio is the level of the input gain over the level of the output gain, and the L2G modified the input gain/LE verse the output gain/CAG),

where the prescribed constant compression ratio uniformly maps acoustic input signals of a selected magnitude to acoustic output signals of a selected magnitude (the fitting algorithm providing user specific level and frequency dependent gains, para 270), 
and 
on at least one statistical parameter calculated in step b), 
(statistical parameter/classification of the input signal IN, the classification is inside  the CTRU, the CTRU output CTR1 and CTR2, and the CTR1 control the LPP and the CTR2 control the GPP, para 271),

wherein the compression ratio function deviates from the prescribed constant compression ratio by including a non-uniform mapping of acoustic input signals of a selected magnitude to acoustic output signals of a selected magnitude (para 271, The CTRU changes uniform maps to non-uniform maps using the LPP and GPP, para 270),

wherein the non- uniformity of the mapping procedure is determined based on at least one statistical parameter calculated according to step b) 
(the statistical parameter is used by the CTRU to control the nonuniform mapping procedure as described above),

  d) applying the non-uniform compression ratio function according to step c)
(any of the steps of applying MCAG signal to GAU in order to amplify to input signal IN),
 on the digital representation of the acoustic input signal to deliver a digital representation  of an enhanced acoustic output signal (digital presentation of an acoustic input signal is required in order to use digital signal processors, see para (42, 61);

Regarding claim 2, Lesimple teaches the method according to claim 1, wherein the prescribed constant compression ratio includes information with regard to a prescribed minimum magnitude of the input signal and a prescribed minimum magnitude of the corresponding output signal a prescribed maximum magnitude of the input signal and a prescribed maximum magnitude of the corresponding output signal 
(para (46) teaches fitting algorithm comprises user specific level and frequency dependent gains, by definition the set of level comprises minimum and maximum magnitudes of the input signal, and minimum and maximum magnitudes of the output signal comprises the minimum and maximum of the input signal multiply by the gains).

Regarding claim 13,  Lesimple teaches an audio processing device (Fig 1, Abstract teaches the audio processing device is realized as hearing device, para (42, 61, 269-271) 
comprising: a processor (para (42, 84) teaches a data processing system comprising a processor); and
 a storage medium containing a program-logic application (para (80-84) teaches a tangible computer-readable medium storing a computer program comprising program code means for causing a data processing system to perform at least some such as a majority or all of the steps of the method) where the program-logic application directs the processor to:
a) receive a digital representation of an acoustic input signal (Fig 1 the signal IN for receiving or providing an electrical input signal, para (269) and digital presentation of an acoustic input signal is required in order to use digital signal processors, see para (42); and  para (61, 269-270) teaches an analogue electric signal representing an acoustic signal is converted to a digital audio signal, AD conversion process), 
b) calculating (analyse, para 271) at least one statistical parameter (a classification of the electric input signal, para (271)) of the digital representation of the acoustic input signal (Fig 1, input signal IN) by stage CTRU;

c) calculating a compression ratio function based: (The compression ratio function is based on the combination of LEU/LPP/L2G/HLD/GPP/CTRU as shown in Fig 1),

 on a prescribed constant compression ratio: (The compression L2G provides CAG based on a prescribed constant compression ratio because constant compression ratio is the level of the input gain over the level of the output gain, and the L2G modified the input gain/LE verse the output gain/CAG)),

where the prescribed constant compression ratio uniformly maps acoustic input signals of a selected magnitude to acoustic output signals of a selected magnitude (the fitting algorithm providing user specific level and frequency dependent gains, para 270),  and

on at least one statistical parameter calculated in step b),
(statistical parameter/classification of the input signal IN, the classification is inside  the CTRU, the CTRU output CTR1 and CTR2, and the CTR1 control the LPP and the CTR2 control the GPP, para 271),

wherein the non-uniformity of the mapping procedure is determined based on at least one statistical parameter calculated according to step b) 
(the statistical parameter is used by the CTRU to control the nonuniform mapping procedure as described above), and

 d) apply the non-uniform compression ratio function according to step c) 
(any of the steps of applying MCAG signal to GAU in order to amplify to input signal IN),
on the digital representation of the acoustic input signal to deliver a digital representation of an enhanced acoustic output signal (digital presentation of an acoustic input signal is required in order to use digital signal processors, see para (42, 61).

Regarding claim 14,  Lesimple teaches the audio processing device according to claim 13, wherein the audio processing device is realized as one of the following devices: mobile phone, headphone, hands free speakerphone, audio speaker, hearing aid, device for hearing protection, device for reproduction of audio-visual media (Abstract teaches the audio processing device is realized as hearing device).

Regarding claim 15,  Lesimple teaches a hearing aid (Abstract teaches a hearing aid), comprising:
 an audio processing device (para (42, 61, 269-270), comprising: 
a processor (para (42, 84) teaches a data processing system comprising a processor); and
 a storage medium containing a program-logic application (para (80-84) teaches a tangible computer-readable medium storing a computer program comprising program code means for causing a data processing system to perform at least some such as a majority or all of the steps of the method), where the program-logic application directs the processor to:

 a) receive a digital representation of an acoustic input signal (Fig 1 the signal IN for receiving or providing an electrical input signal, para (269) and (digital presentation of an acoustic input signal is required in order to use digital signal processors, see para (42); para (61, 269-270) teaches an analogue electric signal representing an acoustic signal is converted to a digital audio signal, AD conversion process), 

 b) calculate (analyse, para 271) at least one statistical parameter (a classification of the electric input signal, para (271)) of the digital representation of the acoustic input signal (Fig input signal IN) by stage CTRU

c) calculating a compression ratio function based: (The compression ratio function is based on the combination of LEU/LPP/L2G/HLD/GPP/CTRU as shown in Fig 1). 

 on a prescribed constant compression ratio:
(The compression L2G provides CAG based on a prescribed constant compression ratio because constant compression ratio is the level of the input gain over the level of the output gain, and the L2G modified the input gain/LE verse the output gain/CAG),

where the prescribed constant compression ratio uniformly maps acoustic input signals of a selected magnitude to acoustic output signals of a selected magnitude (the fitting algorithm providing user specific level and frequency dependent gains, para 270),  and

 on at least one statistical parameter calculated in step b), 
(statistical parameter/classification of the input signal IN, the classification is inside  the CTRU, the CTRU output CTR1 and CTR2, and the CTR1 control the LPP and the CTR2 control the GPP, para 271),

wherein the compression ratio function deviates from the prescribed constant compression ratio by including a non-uniform mapping of acoustic input signals of a selected magnitude to acoustic output signals of a selected magnitude (para 271, The CTRU is changed from uniform maps to non-uniform maps using the LPP and GPP, para 270),

  wherein the non-uniformity of the mapping procedure is determined based on at least one statistical parameter calculated according to step b) 
(the statistical parameter is used by the CTRU to control the nonuniform mapping procedure as described above),

d) apply the non-uniform compression ratio function according to step c) 
(any of the steps of applying MCAG signal to GAU in order to amplify to input signal IN),

on the digital representation of the acoustic input signal to deliver a digital representation of an enhanced acoustic output signal (digital presentation of an acoustic input signal is required in order to use digital signal processors, see para (42); para (61, 269-270) teaches an analogue electric signal representing an acoustic signal is converted to a digital audio signal, AD conversion process), 

means for receiving an acoustic input signal and for transforming the acoustic input signal into a digital representation of the acoustic input signal and delivering the digital representation to the audio processing device (digital presentation of an acoustic input signal is required in order to use digital signal processors, see para (42); para (61, 269-270) teaches an analogue electric signal representing an acoustic signal is converted to a digital audio signal, AD conversion process), 
and 
means for transforming the digital output signal of the audio processing device into an enhanced acoustic signal (para 55 teaches the hearing device comprises a signal processing unit for enhancing the electric input signal and providing a processed output signal, e.g. including a compensation for a hearing impairment of a user).

Allowable Subject Matter
5.	Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 3 is object because the prior art fails to teach “wherein a minimum magnitude of the input signal and a minimum magnitude of the output signal of the non-uniform compression ratio function equals the prescribed minimum magnitude of the input signal and the prescribed minimum magnitude of the corresponding output signal of the prescribed constant compression ratio, and  wherein a maximum magnitude of the input signal and a maximum magnitude of the output signal of the non-uniform compression ratio function equals the prescribed maximum magnitude of the input signal and the prescribed maximal magnitude of the output signal of the prescribed constant compression ratio, and  wherein the non-uniform compression ratio function matches a non-uniform continuous curve stretching from a first point given by the minimum magnitude of the input signal and the minimum magnitude of the output signal to a second point given by the maximum magnitude of the input signal and a maximum magnitude of the output signal.”
	Claim 6 is object because the prior art fails to teach “wherein the at least one statistical parameter calculated in step b) comprises a histogram of magnitudes of the input signal representing samples having a magnitude between 40 and 90 dB SPL and wherein the gradient of the non-uniform compression ratio function essentially matches the envelope of the histogram.”







Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653